DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 13 March 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 9-10, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al (US 20130198335 A1, hereafter referred to as Goel).

Regarding claim 1, Goel teaches a system comprising: 
one or more server devices communicatively coupled over a network to one or more user devices (Goel [Fig 2]), one or more processors on the one or more server devices configured to perform operations for transforming and delivering a digital asset (Goel [0023] discloses dynamically converting one or more media files and providing the converted media file to the device that submitted the request [0029]), the operations including: 
receiving a request from an application client incorporated into a memory on one of the one or more user devices and being executed by the one or more processors (Goel [Fig 1-130 and 0005, 0024] teaches receiving a request for a media segment related to a media asset), the request including a request for the digital asset (Goel [0024]), the request including data associated with a data format for 
determining details of the data format using the data (Goel [Fig 1-135 and 0005, 0025-0027 and 0091] teaches determining a conversion format based on the received request); 
locating source data associated with the requested digital asset (Goel [Fig 1-140 and 0005, 0027-0028, 0102-0103] teaches identifying media segments and media fragments associated with a requested media asset), the source data describing the digital asset (Goel [0027-0028, 0102-0103]); 
transforming the source data in substantially real-time, the transforming including modifying the source data into a data format consistent with the data format specified in the request (Goel [Fig 1-145 and 0005, 0028]); and 
sending the transformed data to the user device for use in the application client (Goel [Fig 1-150 and 0005, 0029]).  

Regarding claim 2, Goel teaches the limitations of claim 1, as rejected above.
Additionally, Goel teaches the system wherein the data associated with the data format includes one or more of the following: 
data identifying the digital asset (Goel [0025]), data describing the application client, data describing the user device, and data describing an operating system wherein the application client is executing.  

Regarding claims 9-10, 17-18, they do not teach or further limit over the limitations presented above with respect to claims 1-2.
Therefore, claims 9-10, 17-18 are rejected for the same reasons set forth above regarding claims 1-2.

Claim 3-4, 11-12, 19 rejected rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 20130198335 A1, hereafter referred to as Goel) as applied above regarding claim 1, further in view of Corley et al (US 9710307 B1, hereafter referred to as Corley).

Regarding claim 3, Goel teaches the limitations of claim 1, as rejected above.
However, Goel does not explicitly teach the system wherein transforming the source data in substantially real-time includes modifying the source data according to a transform pipeline incorporated into a memory of the one or more server devices and executed by the one or more processors, the transform pipeline including data describing process steps for modifying the source data into the determined data format.  
Corley, in an analogous art, teaches the system wherein transforming the source data in substantially real-time includes modifying the source data according to a transform pipeline incorporated into a memory of the one or more server devices and executed by the one or more processors (Corley [4:23-59] discloses transcoding media according to a workflow executed in a service provider environment), the transform pipeline including data describing process steps for modifying the source data into the determined data format (Corley [8:15-36, 9:23-35] teaches the workflow includes a sequence of processing jobs to transcode media).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Goel in view of Corley in order to configure the transforming the source data in substantially real-time, as taught by Goel, to include modifying the source data according to a transform pipeline incorporated into a memory of the one or more server devices and executed by the one or more processors, the transform pipeline including data describing process steps for modifying the source data into the determined data format, as taught by Corley.


Regarding claim 4, Goel-Corley teaches the limitations of claim 3, as rejected above.
Additionally, Goel-Corley teaches the system wherein the data describing the process steps in the transform pipeline is received over the network from a transform pipeline generator (Corley [7:56-11, 8:15-36] discloses transcoded expressed as a workflow is conveyed to the service provided by way of an API).  

Regarding claims 11-12, they do not teach or further limit over the limitations presented above with respect to claims 3-4.
Therefore, claims 11-12 are rejected for the same reasons set forth above regarding claims 3-4.

Regarding claim 19, it does not teach or further limit over the limitations presented above with respect to claims 3.
Therefore, claim 19 is rejected for the same reasons set forth above regarding claim 3.

Claim 5, 8, 13, 16 rejected rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 20130198335 A1, hereafter referred to as Goel) as applied above regarding claim 1, further in view of Luthra et al (US 20110235991 A1, hereafter referred to as Luthra).

Regarding claim 5, Goel teaches the limitations of claim 1, as rejected above.

Luthra, in an analogous art, teaches the system wherein the transformed data is stored in a server cache on the one or more server devices (Luthra [0008, 0010] discloses storing encoded data in memory of the transcoding device [0031-0032]), and wherein the transforming of the source data in substantially real-time includes searching the server cache for previously modified and stored data representing the source data in the determined data format, and based on finding the searched data, sending the found data to the user device for use in the application client (Luthra [0010, 0008, Abstract] teaches retrieving and providing encoded media in a recipient compatible format when requested by a user device).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date to modify Goel in view of Luthra in order to store the transformed data in a server cache on the one or more server devices, wherein the transforming of the source data in substantially real-time includes searching the server cache for previously modified and stored data representing the source data in the determined data format, and based on finding the searched data, sending the found data to the user device for use in the application client, as taught by Luthra.
One of ordinary skill in the art would have been motivated in order to enhance user experience by minimizing delays while media is transcoded (Luthra [0005, 0012, 0021]).

Regarding claim 8, Goel teaches the limitations of claim 1, as rejected above.

However, Goel does not explicitly teach the request for a digital asset is generated by the application client in response to an event which occurs during the execution of the application client.  
Luthra, in an analogous art, teaches request for a digital asset is generated by the application client in response to an event which occurs during the execution of the application client (Luthra [0007, Abstract and 0052] discloses the request for media is generated by an application running on the portable media device responsive to a selection by a user).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date to modify Goel in view of Luthra in order to configure the generation of the request for a digital asset, as taught by Goel, to be responsive to an event which occurs during the execution of the application client, as taught by Luthra.
One of ordinary skill in the art would have been motivated in order to enhance user experience by minimizing delays while media is transcoded (Luthra [0005, 0012, 0021]).

Regarding claims 13 and 16, they do not teach or further limit over the limitations presented above with respect to claims 5 and 8.
Therefore, claims 13 and 16 are rejected for the same reasons set forth above regarding claims 5 and 8.


Claim 7, 15, 20 rejected rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 20130198335 A1, hereafter referred to as Goel) as applied above regarding claim 1, further in view of Gordon et al (US 20080170622 A1, hereafter referred to as Gordon).

Regarding claim 7, Goel teaches the limitations of claim 1, as rejected above.
However, Goel does not explicitly teach the system wherein the application client performs only display related functions, and a server memory within the one or more server devices includes a second application associated with the application client, and wherein the second application performs the following operations: generating the request; receiving the transformed data; using the transformed data to generate a display signal; sending the display signal to the user device for display using the application client.  
Gordon, in an analogous art, teaches the system wherein the application client performs only display related functions (Gordon [0068, 0060, 00465, 0048 and 0049] discloses a display associated with a requesting device wherein the requesting device is a set top box which decodes content for presentation on the display [0046]), and a server memory within the one or more server devices includes a second application associated with the application client (Gordon [0048-0049] discloses running a requested application), and wherein the second application performs the following operations: 
generating the request (Gordon [00047, 0050, 0052-0055, 0060] discloses receiving a request from a client device); 
receiving the transformed data (Gordon [0009, 0048, 0060, 0063] teaches receiving the encoded stream at the requesting client device); 
using the transformed data to generate a display signal (Gordon [0009, 0046, 0048 and 0060] discloses decoding a received stream); 
sending the display signal to the user device for display using the application client (Gordon [0068, 0060, 0048 and 0046] discloses displaying the media, decoded by the client device, on a separate display).  

One of ordinary skill in the art would have been motivated in order to prevent intensive CPU and memory processing from at a display device (Gordon [0005]).

Regarding claim 15, it does not teach or further limit over the limitations presented above with respect to claims 7.
Therefore, claim 15 is rejected for the same reasons set forth above regarding claim 7.

Regarding claim 20, it does not teach or further limit over the limitations presented above with respect to claims 7.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 7.

Allowable Subject Matter
Claim 6, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Alshikh et al (US 20170270104 A1);
Posin (US 20170354878 A1);
Rizzo (US 20140244849 A1);
Wang et al (US 20160134881 A1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446